Plaintiff, a World War II veteran, seeks to recover for time lost while being fingerprinted as a preliminary to employment with the Post Office, Los Angeles, California, and also seeks back pay from the time he originally submitted his application for such employment; he further claims the application was wrongfully rejected. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with plaintiff’s opposition thereto, without oral argument, the court concludes that the decision of the Civil Service Commission’s Board of Appeals and Eeview was neither arbitrary nor capricious and one fully supported by the evidence. On April 2, 1971 the court by order granted defendant’s motion and dismissed the petition. On June 11, 1971 the court denied plaintiff’s motion to set aside summary judgment and order of dismissal.